t c memo united_states tax_court alvin s kanofsky petitioner v commissioner of internal revenue respondent docket no filed date p a full-time professor of physics at lehigh university filed individual income_tax returns in which he reported on schedule c profit or loss from business zero gross_receipts and substantial deductions from alleged business activities r denied the schedule c deductions on the ground that p was not engaged in any trade_or_business and he denied a portion of the and schedule c deductions on the ground that the disallowed expenses were unrelated to p’s business activities for all of the audit years however r allowed some of p’s expenses as deductions on schedule a itemized_deductions for r also determined that p is subject_to the sec_6662 i r c accuracy-related_penalty held r’s denial of business_expense deductions under sec_162 i r c sustained held further modifications to the deficiency determinations for required in order to correct computational errors held further r’s penalty against p for sustained in part under sec_6662 i r c alvin s kanofsky pro_se frank j jackson for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice respondent determined deficiencies in petitioner’s federal_income_tax and an accuracy-related_penalty as follows tax_year ending dec deficiency dollar_figure big_number big_number big_number penalty sec_6662 --- dollar_figure --- --- --- by the petition petitioner assigns error to respondent’s deficiency determinations for all years and his penalty determination for after concessions the issues for decision are whether petitioner is entitled to deductions he petitioner concedes respondent’s inclusion in income of dollar_figure of unreported interest for both and and an unreported state tax_refund of dollar_figure for claimed on the schedules c profit or loss from business for each of the years at issue greater than those deductions allowed by respondent on either schedule c or schedule a itemized_deductions and liable for the sec_6662 accuracy- related penalty for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner resided in bethlehem pennsylvania background during the years at issue petitioner was employed as a full-time professor of physics at lehigh university petitioner earned a b a and an m s in physics and a ph d in experimental particle and nuclear physics from the university of pennsylvania during the years at issue petitioner owned property pincite east 3d street in bethlehem pennsylvania the bethlehem property an apartment in mt pocono pennsylvania and an apartment in north shirley long island petitioner did not lease any of those properties to tenants during petitioner’s returns for each year in issue petitioner filed a form_1040 u s individual_income_tax_return showing zero taxable_income and no tax due on a schedule c attached to each of those returns petitioner listed as his principal business or profession research_and_development and as the name of his business a s k enterprises only the and schedules c listed a business address which wa sec_30 e 3d st bethlehem pa the bethlehem property all of the schedules c report zero gross_receipts and zero gross_income and they report the following amounts of total expenses and resulting losses year schedule c expenses dollar_figure big_number big_number big_number big_number the notice the notice disallows all of petitioner’s reported schedule c expenses and a portion dollar_figure for and dollar_figure for of those expenses for and those disallowances are based upon respondent’s determination that petitioner failed to establish that he incurred or if incurred paid these amounts during the taxable years for ordinary and necessary business purposes the disallowance of petitioner’s claimed schedule c deductions for is based upon respondent’s view that petitioner was not engaged in a trade_or_business during those years for each of those years however respondent allows some of the disallowed schedule c deductions eg insurance taxes mortgage interest as schedule a deductions with respect to investment properties for and respondent also allows schedule a deductions for employee business_expenses by his treatment of petitioner’s schedule c expenses for and respondent in effect concedes that during those years petitioner was carrying_on_a_trade_or_business at the bethlehem property but not at his other two properties which respondent continues to treat as investment properties for and respondent allows schedule c deductions for expenses associated with the bethlehem property but converts the portion of petitioner’s schedule c deductions for taxes and interest associated with the other two properties into schedule a deductions the total additional schedule a deductions allowed each year are as follows year additional schedule a deductions dollar_figure big_number big_number big_number big_number i burden_of_proof opinion generally a taxpayer in this court bears the burden_of_proof rule a in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 shifts the burden_of_proof to the commissioner sec_7491 rule a credible_evidence is evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer if no contrary evidence were submitted see 116_tc_438 bernardo v commissioner tcmemo_2004_199 n sec_7491 imposes certain prerequisites to the application of sec_7491 including that the taxpayer has complied with the requirements under the internal_revenue_code to substantiate any item sec_7491 as discussed infra petitioner has failed to introduce credible_evidence of his entitlement under sec_162 to the disallowed schedule c deductions therefore petitioner bears the burden_of_proof with respect to his entitlement to those deductions pursuant to rule a a burden that because of the absence of credible_evidence of deductibility petitioner cannot sustain see bernardo v commissioner supra n under sec_7491 respondent retains the burden of production but not the overall burden_of_proof with respect to petitioner’s liability for the accuracy-related_penalty under sec_6662 see higbee v commissioner supra pincite ii petitioner’s schedule c deductions a the parties’ arguments on brief respondent summarizes his position as follows specifically petitioner failed to offer any evidence other than his uncorroborated testimony that he was engaged in a trade_or_business in taxable years and and he failed to produce adequate_records which substantiate the disallowed schedule c expenses in taxable years petitioner testified at trial and reiterates on brief that he has been engaged in various business activities for the past years and that as petitioner puts it on brief during the period he was actively developing ideas for companies creating companies and expanding on earlier research projects and ideas developing patents and protecting the company interests with law suits sic etc as well as using his building for business purposes and improving the building b deductibility of expenses under sec_162 sec_162 permits a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business any amount claimed as a business_expense must be substantiated and the taxpayer is required to maintain records sufficient to establish that he or she is entitled to the claimed deduction sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs in some circumstances if a taxpayer establishes that he or she incurred a deductible expense but cannot substantiate it in full the court may approximate the amount of an allowable deduction see 39_f2d_540 2d cir the cohan_rule the approximation however must have some evidentiary basis 85_tc_731 with respect to certain business and other expenses specified in sec_274 more stringent substantiation requirements apply those requirements supersede the application of the cohan_rule see sec_1_274-5t temporary income_tax regs fed reg date c discussion during the trial petitioner tried to place in evidence a number of documents in support of his argument that he incurred deductible business_expenses during the years at issue most of those documents were not admitted into evidence either because they constituted inadmissable hearsay or because their admission into evidence would have violated the court’s standing_pretrial_order dated date and in particular the so-called 14-day rule contained in that order which states that in the absence of good cause shown the court may exclude from evidence any documents not exchanged by the parties at least days before the first day of the trial session the documents petitioner offered during the trial that were accepted into evidence indicate that petitioner did in fact make certain expenditures during the years at issue but there is no indication that those documents copies of canceled checks bank statements receipts correspondence petitioner’s handwritten notes and other documentation reflect expenditures that relate to any trade_or_business petitioner conducted during the taxable years nor does petitioner’s trial testimony support his position other than stating that he has engaged in business activity for the past years and has been consulting and developing companies over many years and that he started back in with a company ask enterprises and tried to develop the company over the years his testimony generally describes the manner in which he was thwarted by third parties from pursuing any business activities neither petitioner’s exhibits nor his testimony is sufficient to establish that he was engaged in a trade_or_business during the period moreover petitioner’s respondent allowed some of those substantiated expenditures as schedule a deductions schedules c reporting zero gross_receipts from a s k enterprises support a finding that he was not engaged in any trade_or_business during that period assuming arguendo that petitioner made efforts to engage in a trade_or_business during the period and he held and incurred expenses with respect to his investment properties and in particular the bethlehem property in connection with those efforts such activities do not amount to carrying on any trade_or_business within the meaning of sec_162 see 345_f2d_901 4th cir vacated and remanded on other issues 382_us_68 the uniform teaching of these several cases is that even though a taxpayer has made a firm decision to enter into business and over a considerable period of time spent money in preparation for entering that business he still has not engaged in carrying on any trade_or_business within the intendment of sec_162 until such time as the business has begun to function as a going concern and performed those activities for which it was organized fn ref omitted accord 93_tc_684 75_tc_424 affd without published opinion 691_f2d_490 3d cir 72_tc_521 affd 633_f2d_512 7th cir on brief petitioner attempts to flesh out his trial testimony by describing in great detail his efforts beginning in at establishing various businesses in support of those representations petitioner attached appendices to his briefs which contained many of the exhibits excluded at trial as well as additional material not presented at trial neither statements in briefs nor attachments to briefs constitute admissible evidence and neither may be considered by the court see rule b 88_tc_1132 65_tc_959 ndollar_figure 40_tc_330 and petitioner’s evidence of business use for his three properties is no more convincing for and than it is for nevertheless as we said supra respondent in effect concedes that petitioner used the bethlehem property but not his other two properties in carrying_on_a_trade_or_business during and on petitioner’s schedules c for both and he claim sec_11 expense items for respondent challenges portions of six of those items and for he challenges portions of five two of those disallowed expenses interest and taxes presumably associated with his other two properties are allowed as schedule a deductions petitioner has failed to consistent with that principle the appendices were detached from petitioner’s brief and reply brief and returned to petitioner pursuant to an order of this court dated date produce evidence that the amounts allowed as either schedule a or schedule c deductions were insufficient or that respondent’s division of those deductions between schedules a and c was improper d conclusion petitioner has failed to introduce credible_evidence and therefore failed to carry his burden of proving that he is entitled to deductions for the years at issue greater than those allowed by respondent iii respondent’s computational errors a the parties have stipulated that one of the disallowed schedule c deductions that is allowed as a schedule a deduction is dollar_figure of mortgage interest respondent’s allowance of that amount as a schedule a deduction is also reflected in the examining agent’s form 886-a explanation of items for the explanation of items the computation of schedule a deductions contained in the notice under the heading per exam allows no interest_expense_deduction as a result the total allowable itemized_deductions for before reduction for the overall_limitation_on_itemized_deductions under sec_68 i sec_4 for and it is immaterial whether deductions are allowed on schedules a or c because petitioner’s schedule a deductions for those years are not subject_to reduction pursuant to either sec_67 2-percent floor on miscellaneous_itemized_deductions or sec_68 overall_limitation_on_itemized_deductions nor do they generate alternative_minimum_tax dollar_figure rather than dollar_figure which would be the amount if the dollar_figure deduction for mortgage interest were included as a schedule a deduction in light of the explanation of items we view respondent’s stipulation that he allowed on schedule a interest in the amount of dollar_figure as an admission that the notice inadvertently and improperly failed to include that amount in its computation of petitioner’s schedule a deductions for that error necessarily results in an overstatement of petitioner’s deficiency determination for b and respondent made two minor computational errors for and petitioner’s schedule c lists total deductions of dollar_figure both the notice and the agent’s form 886-a for disallow the deduction of dollar_figure of schedule c expenses on account of that inadvertent transposition of numbers the deduction disallowance is dollar_figure greater than the actual deduction in the notice the computation of each year’s adjustment for increased schedule a deductions properly reduces schedule a deductions per exam by petitioner’s schedule a deductions per although the agent’s forms 886-a explanation of items the only three in evidence permit schedule a mortgage interest_expense deductions with respect to petitioner’s three investment properties the notice’s computation of schedule a deductions for lists the additional interest_expense as home interest_expense that mischaracterization however has no impact on the deductible amounts return for however the notice computation mistakenly fails to offset the schedule a deductions per exam which include a dollar_figure charitable_contribution that had been reported on petitioner’s schedule a as filed by the amount of that deduction thus the adjustment for increased schedule a deductions should be dollar_figure not dollar_figure as stated in the notice c conclusion the correction of the foregoing computational errors will be reflected in the rule computation in this case iv accuracy-related_penalty for a applicable law sec_6662 provides for an accuracy-related_penalty the penalty in the amount of percent of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations without distinction negligence any substantial_understatement_of_income_tax or any substantial_valuation_misstatement see sec_6662 - respondent determined the penalty against petitioner for although the notice states that respondent bases his imposition of the penalty upon one or more of the three above-referenced grounds and although the the amount shown as per return total itemized_deductions does not include the amount shown for contributions dollar_figure underpayment respondent determined appears on its face to be a substantial_understatement within the meaning of sec_6662 the only issue respondent raised on brief is whether petitioner’s underpayment is attributable to negligence or disregard of rules or regulations sec_6662 defines the term negligence for purposes of sec_6662 as including any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard as including any careless reckless or intentional disregard negligence has been generally defined as lack of due care or failure to do what a reasonably prudent person would do under like circumstances see eg 98_tc_695 it also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for that portion and the taxpayer acted in good_faith with respect to that portion therefore we consider respondent to have abandoned the substantial_understatement argument see 22_tc_1146 affd 230_f2d_603 2d cir 22_tc_593 roberts v commissioner tcmemo_1996_225 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs b analysis and conclusion on brief respondent alleges that petitioner’s failure to maintain and produce adequate_records of his alleged business activities shows both negligence and intentional disregard of the sec_6001 requirement to keep permanent records to establish his gross_income and deductions respondent also argues that petitioner has not offered any evidence that he acted reasonably and in good_faith in filing his tax_return petitioner disagrees from his testimony we infer that both before and during the years at issue petitioner was seeking to use one or more of his three investment properties in the conduct_of_a_trade_or_business respondent does not challenge that testimony and we have no reason to disbelieve it petitioner’s error was to treat the expenses associated with his attempts to establish a business operation at one or more of his properties essentially petitioner’s testimony is consistent with the examining agent’s determination to treat certain of petitioner’s schedule c expenses for as either deductible on schedule a or capitalizable expenses associated with rental property pre-startup expenses since they have not been shown to relate to the future commencement of any specific trade_or_business as sec_162 ordinary and necessary business_expenses deductible on schedule c we have sustained the tax_deficiency for on the basis of caselaw including decisions of this court holding that sec_162 applies only to the expenses of an operating business it is clear however that the courts have not acted uniformly in dealing with the issue of whether and in what circumstances preoperating expenses may be treated as currently deductible business_expenses in some cases contrary to the above-cited decisions of this court courts have permitted a sec_162 business_expense deduction for preoperating expenses see eg 60_f2d_68 2d cir a net_loss attributable to rent real_estate_taxes and interest_paid during the construction of a building first ready for occupancy by tenants in a subsequent taxable_year held deductible as part of a net_loss from a business regularly carried on revg and remanding 23_bta_29 blitzer v united_states aftr 2d pincite- ustc par at big_number ct_cl in dicta the court states that preoperating expenses that are recurring in nature and do not provide benefits extending beyond the taxable_year may be deductible under sec_162 490_fsupp_355 d md preoperating expenses_incurred by a nursing home taxpayer in the same taxable_year in which the required nursing home licenses were later issued and operations were later commenced held to be deductible business_expenses under sec_162 in the year incurred see also 9_tc_219 vacant lot intended as the site for a warehouse and store building to be used in the taxpayer’s tobacco business the construction of which was abandoned due to adverse economic circumstances held to constitute an asset used_in_the_trade_or_business of the taxpayer thereby giving rise to ordinary rather than capital_loss on the sale of the lot the foregoing cases all involve expenses or the acquisition and sale of property preparatory and related to a specific business or business use that is either certain or anticipated to commence in the near future in contrast the evidence in this case indicates that petitioner’s expenses were incurred before any firm expectation of a specific business use for petitioner’s investment properties that is a factual distinction that one might reasonably expect an experienced tax professional to make but not a physics professor even one with a ph ddollar_figure therefore we find the caselaw permitting a business see 75_tc_424 n affd without published opinion 691_f2d_490 3d cir wherein we question the district court’s analysis there is no evidence that petitioner has any training or continued expense deduction for preoperating expenses to be indicative of the fact that petitioner’s position was not unreasonable and therefore not negligent and that in any event petitioner acted in good_faith and with reasonable_cause in treating the expenses listed on his schedule c as ordinary and necessary business_expenses under sec_162 see sec_1_6664-4 income_tax regs see also keller v commissioner tcmemo_1996_300 college professor who improperly claimed a travel expense deduction for a sabbatical trip during which he engaged in study unrelated to the stated sabbatical purpose acted in good_faith and was not liable for the accuracy-related_penalty where there were no regulations or other forms of clear-cut guidance specifying the reach of sec_274 which denies a deduction for the expense of travel as a form of education nor do we agree with respondent that negligence and intentional disregard are shown by petitioner’s alleged failure to maintain and produce books_and_records to support his claimed schedule c deductions as required by sec_6001 it is not always necessary that a taxpayer maintain a formal set of readily auditable books in order to satisfy the books_and_records requirement of sec_6001 and sec_1_6001-1 income_tax regs see westby v commissioner tcmemo_2004_179 at continued background other than in the preparation of his own returns in the area of federal income_taxation trial petitioner presented documentary_evidence by category of a portion of his claimed expenses moreover the examining agent’s explanation of items treats as either deductible on schedule a capitalizable or nondeductible personal or estate expenses all but dollar_figure of petitioner’s total schedule c expenses which indicates that petitioner substantiated all but dollar_figure of those expenses during the audit petitioner claimed schedule c expenses of dollar_figure and at trial offered documentary_evidence that at best substantiates the expenditure of approximately one-half of that amount that lack of substantiation in the record supports the examining agent’s determination that petitioner’s schedule c deductions included dollar_figure of unsubstantiated expenses and we so find therefore in accordance with sec_1_6662-3 income_tax regs negligence includes any failure by the taxpayer to substantiate items properly we sustain the negligence_penalty with respect to petitioner’s underpayment attributable to dollar_figure of unsubstantiated expenses decision will be entered under rule
